DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims

This is in response to Application filed on June 8, 2022 in which claims 1-17 are presented for examination. Claim 17 is newly added.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-9 and 11-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bernier et al. (5,839,210)[Bernier].
Regarding claim 1, Bernier teaches, An article of footwear including a tensioning device (10, figures 1-3, 9 and 11), the article of footwear comprising: an upper defining an interior void for receiving insertion of a foot of a user (10 comprises an upper defining an interior void for receiving insertion of a foot of a user, Col. 3 ln. 15-22, figures 1-2), a sole structure coupled with the upper (a sole structure is coupled with the upper, Col. 3 ln. 15-22, figure 1), the sole structure having a top surface facing toward the upper and an opposing bottom surface facing away from the upper (the sole structure has a top surface facing toward the upper and an opposing bottom surface facing away from the upper, Col. 4 ln. 52-55, Col. 3 ln. 27-31, figures 1-3); a tensioning device disposed within the sole structure (28 disposed within the sole structure, Col. 3 ln. 27-31, Col. 4 ln. 52-55, figures 1-3); and two or more tension members independently extending from the tensioning device, each tension member engaging a portion of the upper, and operable in a tightened state to move the upper from a relaxed state to a constricted state reducing a volume of the interior void, the tensioning device operable in a locked state to maintain the two or more tension members in the tightened state (26/18 independently extend from 28, each 18 of 26/18 engaging a portion of the upper, and operable in a tightened state to move the upper from a relaxed state to a constricted state reducing a volume of the interior void, 28 is operable in a locked state to maintain 18/26 in the tightened state, Col. 3 ln. 32-64, Col. 4 ln. 35-41, Col. 5 ln. 7-18 and 50-60, figures 1-4, 9 and 11); wherein one or more of the two or more tension members extend to an exterior surface of the upper (one or more of the two or more 18/26 extend to an exterior surface of the upper, Col. 3 ln. 32-53, figures 1-2); and wherein each of the two or more tensioning members, after exiting the tensioning device, extends only from one of the medial or lateral side of the upper over to the other of the medial or lateral side of the upper (wherein each 26/18, after exiting 28, extends only from one of the medial or lateral side of the upper over to the other of the medial or lateral side of the upper, Col. 3 ln. 29-53, Col. 4 ln. 41-44, figures 1 and 2).

Regarding claim 2, Bernier teaches, further comprising a cavity disposed within the sole structure, wherein the tensioning device is disposed within the cavity (“The retractor 28 as illustrated is mounted laterally on the outside of the inner casing but disposed inside the outer cover”, Col. 3 ln. 29-31, “Turning now to the retractor 28, FIG. 3 illustrates a reinforcing plate 58 affixed to the retractor to stabilize it. This plate may be an integral part of the sole, or embedded in or affixed to the casing”, Col. 4 ln. 54-58, therefore, a cavity is disposed within the sole structure, figure 3).

Regarding claim 3, Bernier teaches, the cavity is disposed in a midsole of the sole structure (the cavity is disposed in a midsole of the sole structure, Col. 3 ln. 29-31, Col. 4 ln. 54-58, annotated figure 3).

Regarding claim 4, Bernier teaches, wherein the cavity is disposed in a heel region of the sole structure (the cavity is disposed in a heel region of the sole structure, annotated figure 2, Examiner notes: the term “region” is very broad and merely means “any of the major subdivisions into which the body or one of its parts is divisible”, see NPL definition of region).

Regarding claim 5, Bernier teaches, wherein the cavity is internal to the sole structure (the cavity is internal to the sole structure, Col. 3 ln. 29-31, Col. 4 ln. 54-58, figure 3).
Regarding claim 6, Bernier teaches, wherein the tensioning device is secured within the cavity between the top surface and the bottom surface of the sole structure (28 is secured within the cavity between the top surface and the bottom surface of the sole structure, Col. 3 ln. 29-31, Col. 4 ln. 54-58, figure 3).

Regarding claim 7, Bernier teaches, wherein the tensioning device is secured within the cavity between a medial edge of the sole structure and a lateral edge of the sole structure (28 is secured within the cavity between a medial edge of the sole structure and a lateral edge of the sole structure, Col. 3 ln. 29-31, Col. 4 ln. 54-58, figures 2 and 3).

Regarding claim 8, Bernier teaches, wherein the tensioning device is selected from devices with a ratcheting mechanism, reel devices with a cam mechanism, manual tensioning devices, and automatic tensioning devices (28 is selected from devices with a ratcheting mechanism and manual tensioning devices, Col. 4-5 ln. 59-18, Col. 5-6 ln. 50-21, figures 4-11).

Regarding claim 9, Bernier, teaches, wherein the tensioning device includes a spool rotatably disposed within an outer casing (28 includes 74 rotatably disposed within 62/64, Col. 4-5 ln. 59-18, Col. 5-6 ln. 50-21, figures 4-11).
Regarding claim 11, Bernier teaches, wherein operating the tensioning device in a tensioning mode causes rotational movement of a spool in a first direction and retraction of a portion of the tension member into a casing of the tensioning device, and operating the tensioning device in a loosening mode allows rotational movement of the spool in a second direction to permit the tension member to pay outwardly from the casing of the tensioning device (wherein operating 28 in a tensioning mode causes rotational movement of 74 in a first direction and retraction of a portion of 26/18 into 62/64 of 28, and operating 28 in a loosening mode allows rotational movement of 74 in a second direction to permit 26/18 to pay outwardly from 62/64 of 28, Col. 3 ln. 54-64, Col. 4-5 ln. 59-18, Col. 5-6 ln. 50-21, Col. 6 ln. 27-36, figures 4-11).

Regarding claim 12, Bernier teaches, wherein the spool is rotatably disposed within the casing (74 is rotatably disposed within 62/64, Col. 4-5 ln. 59-18, Col. 5-6 ln. 50-27, figures 4-11).

Regarding claim 13, Bernier teaches, wherein the tensioning device is biased into the locked state (60 is biased into the locked state, Col. 3 ln. 54-64, Col. 4-5 ln. 59-18, Col. 5-6 ln. 50-21, figures 4-11).
Regarding claim 14, Bernier teaches, wherein the tensioning device is operable to prevent the tension member from paying outwardly from the tensioning device when in the locked state (28 is operable to prevent 26/18 from paying outwardly from 28 when in the locked state, Col. 3 ln. 54-64, Col. 5-6 ln. 50-21, Col. 6 ln. 27-36, figures 4-11).

Regarding claim 15, Bernier teaches, wherein the tensioning device is manually operable to apply tension to the tension member, and to allow slackening of tension in the tension member (28 is manually operable to apply tension to 26/18, and to allow slackening of tension in 26/18, Col. 3 ln. 32-41 and 54-64, Col. 4 ln. 41-51, Col. 5-6 ln. 50-21, Col. 6 ln. 27-43, figures 4-11).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Bernier et al. (5,839,210)[Bernier] in view of Beers (2009/0272007).
Regarding claim 10, Bernier teaches, wherein the one or more tension members extend to an exterior surface of the upper through an aperture formed in a portion of the upper (34/36/38 of 34/36/38/58 extend to an exterior surface of 12 through an aperture formed in a portion of 12, Col. 5 ln. 21-30, figures 1-4).
Bernier fails to teach, wherein the one or more tension members extend to an exterior surface of the upper through an aperture formed in a portion of the upper.
Beers, an automatic lacing system, Abstract, teaches, wherein the one or more tension members extend to an exterior surface of the upper through an aperture formed in a portion of the upper (one or more 111/112/113/114 extend to an exterior surface of the 102/1300 through 1321/1322/1323/1324 formed in a portion of 102/1300, [0130], [0132], figures 13 and 17).
Therefore it would have been obvious to one skilled in the art prior to the filing date of the invention to provide the one or more tension members of Bernier extend through an aperture formed in a portion of the upper as taught by Beers, in order to “help guide strap set 115 through the interior of upper 102”, [0133].

Regarding claim 16, Bernier teaches, wherein the tensioning device includes systems in the tension member to apply tension to the tension member when actuated by a user (28 includes 74/94/84/86 coupled with 28 to apply tension to 26/18 when actuated by a user, Col. 4-5 ln. 59-60, figures 4-11).
Bernier fails to teach, wherein the tensioning device includes an electrically operable motor. 
Beers, an automatic lacing system, Abstract, teaches,, wherein the tensioning device includes an electrically operable motor (“the strap moving mechanism further comprises: a motor including a driveshaft; the driveshaft including a gear; a belt configured to engage the gear; and where the belt is configured to supply power to the at least one strap”, [0020], “strap moving mechanism 1202 includes provisions for powering automatic lacing system 122…Various types of power sources include, but are not limited to, electrical power sources…In some embodiments, strap moving mechanism 1202 includes motor 1230. Motor 1230 could be any type of motor, including, but not limited to, an electric motor”, [0115], see also, [0114] and [0116], therefore, the tensioning device includes an electrically operable motor). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the tensioning mechanism with an electrically operable motor as taught by Beers, in order to provide an efficient and automatic lacing system without relying on the user to perform the manual activity, since “the straps can be automatically moved between a closed position and a loosened position by activating the motor”, claim 1.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Bernier et al. (5,839,210)[Bernier] in view of Adams et al. (2012/0117821)[Adams].
Regarding claim 17, Bernier teaches, wherein the upper comprises an instep portion, the instep portion having an opening for a foot (“The outer cover is more than just an overlay of cloth, leather, or some other material, but incorporates a heel, sole, sides and top portions of the shoe which define the qualities of flexure, support, and gripping capacity that are inherent in quality shoes”, Col. 3 ln. 14-22, “the cover 14 of the shoe includes a tongue 44 and an instep opening 46 defined by the cover but more specifically by a cover side flap 48”, Col. 4 ln. 35-37, therefore, the upper comprises an instep portion, the instep portion having an opening for a foot).
Bernier fails to teach, the instep portion otherwise closed over an upper portion of the upper.
Cass, footwear with a cage having support elements and tensioning elements, Abstract, teaches, the instep portion otherwise closed over an upper portion of the upper (“The upper is made up of a tongueless outer sleeve with an outer surface, an inner surface and an opening through which a wearer's foot is inserted. The outer sleeve extends from the medial side of the sole to the lateral side of the sole. The outer sleeve is constructed of a woven elastic material that allows an easy insertion of the foot through the foot opening without the need for a split upper and tongue. The woven elastic material of the sleeve then "snaps back" into close conformity with the foot providing a comfortable fit”, Col. 2 ln. 7-16, figures 1 and 4, therefore, the instep portion is otherwise closed over an upper portion of the upper, see also Col. 5 ln. 10-20).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the instep portion of Bernier as being otherwise closed over an upper portion of the upper as taught by Cass, in order to provide the upper as “a woven elastic material [that] allows upper 30 to elastically expand to great lengths under high loads and “snap back” to a tight but comfortable fit. The elasticity of outer sleeve 36 also allows the use of an integral continuous upper, i.e., a tongueless upper, because it expands easily for foot insertion and obviates the need for the split upper/tongue combination used in traditional shoes”, Col. 5 ln. 13-20.

    PNG
    media_image1.png
    237
    430
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    445
    629
    media_image2.png
    Greyscale


Response to Arguments
Applicant’s arguments, filed June 8, 2022, with respect to the rejection(s) of claim(s) 1-16 under 35 USC 102(a)(1) and 103 have been considered but are moot because the argument do not apply to the current grounds of rejection. In view of Applicant’s amendment, new prior art has been applied. Applicant’s arguments appear to be drawn only to the newly amended limitations, which have been considered but are moot in view of the new ground(s) of rejection, see Office Action above.
	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
1. 7,370,440 by Cole discloses footwear with a tensioning device and a closed instep portion.
2. 5,659,982 by Muraoka discloses with a tensioning device and a closed instep portion.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JILLIAN PIERORAZIO whose telephone number is (571)270-0553. The examiner can normally be reached M-F 8:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 571-272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JILLIAN K PIERORAZIO/           Primary Examiner, Art Unit 3732